Citation Nr: 9905747	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1. Entitlement to service connection for a cervical spine 
disorder.

2. Entitlement to service connection for a low back disorder. 

3. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
right shoulder surgery at a VA facility in September 1989.

4. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a low back injury, 
sustained during hospitalization at a Department of 
Veterans Affairs (VA) facility in February 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the VA 
Regional Office (RO) in Manchester, New Hampshire, which 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a low 
back disorder and denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of a low 
back injury, sustained during hospitalization at a VA 
facility in February 1993.  This matter is also on appeal 
from a July 1995 RO decision which denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of right 
shoulder surgery and an April 1998 RO decision which denied 
entitlement to service connection for a cervical spine 
disorder.

The veteran's claim of entitlement to service connection for 
a low back disorder has been developed and certified for 
appeal as a new and material evidence claim.  However, the 
record reflects that while the evidence includes a previous 
denial of service connection for a back disorder, that denial 
is not final.  By rating decision dated November 1993, the RO 
denied the veteran's April 1993 claim for service connection 
for a lower back condition.  In December 1993, the RO 
notified the veteran of that denial and of his appellate 
rights.  Thereafter, in February 1994, the veteran submitted 
a statement that expressed his wish to appeal the November 
1993 denial of service connection for his low back.  However, 
the veteran was never provided a statement of the case in 
response to this communication.  In this regard, the Board 
notes the veteran's July 1994 Statement in Support of Claim, 
VA Form 21-4138, which referred to a January 30, 1994, 
statement of the case and expressed his wish to withdraw his 
appeal.  However, inasmuch as the issues addressed in the 
January 1994 statement of the case did not include 
entitlement to service connection for a back disorder, the 
Board does not construe the veteran's wish to withdraw his 
appeal to include withdrawal of his disagreement with the 
denial of service connection for a back disability.  In light 
of the foregoing, the Board finds that the veteran's back 
claim is most appropriately characterized as is noted on the 
first page of this decision.  The Board further finds that 
based on the favorable decision explained below, the veteran 
is not prejudiced by the Board's failure to remand the 
recharacterized claim for initial consideration by the RO.

In October 1998, the veteran submitted two letters, dated in 
April and July 1998, from physicians who had been treating 
him.  Relevant VA regulations provide that any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under the provisions of this 
section, as well as any such evidence referred to the Board 
by the RO under 38 C.F.R. § 19.37(b), must be referred to the 
RO for review and preparation of a supplemental statement of 
the case unless this procedural right is waived by the 
appellant or representative.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. § 
20.1304(c) (1998).  In as much as these letters were 
accompanied by a written waiver of RO consideration, the 
evidence will be accepted and considered without referral to 
the RO for review and preparation of a supplemental statement 
of the case.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's current cervical spine disorder is 
attributable to service.

3. The veteran's current low back disorder is attributable to 
service.

4. The veteran underwent surgery for rotator cuff repair, 
right shoulder, with acromioplasty and distal clavicle 
resection in September 1989.

5. It is reasonably possible that the September 1989 surgery 
resulted in additional right shoulder disability.

6. The veteran's low back injury in February 1993 was 
coincident to his hospitalization at a VA facility and not 
a "result" of that hospitalization or of medical or 
surgical treatment.


CONCLUSIONS OF LAW

1. A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

2. A cervical spine disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).

3. Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of right shoulder 
surgery at a VA facility in September 1989 are warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R.§ 3.358(c)(3) 
(1998).

4. The claim for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals a low back injury, sustained during 
hospitalization at a VA facility in February 1993 lacks 
legal merit.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran reported no 
history of recurrent back pain and his spine and other 
musculoskeletal structure were normal upon clinical 
evaluation for enlistment in June 1975.  In November 1975 the 
veteran complained of back pain, the assessment was right 
lower back strain, and he was placed on physical profile.  
The veteran sought treatment for back pain and the assessment 
was mild muscle strain of the lumbar region.  On January 7, 
1978, the veteran was involved in a motor vehicle accident 
and he complained of right pelvic and back pain.  Upon 
admission, the assessment included questionable pelvic 
fracture.  A January 11, 1978, Clinical Record Cover Sheet 
reflects diagnoses of lacerations of the chin, right elbow, 
and left thumb as well as contusion of the right flank and 
right upper quadrant.  Examination of the veteran in January 
1980 and August 1982 show that his spine and other 
musculoskeletal structure were clinically normal and he 
reported no history of recurrent back pain.

A January 1984 outpatient treatment report notes neck and 
back discomfort status post fracture of the coccyx about ten 
years previously.  The examiner further noted that the 
veteran continued to have frequent neck and back pain and the 
low back was stiff upon examination.

A January 1989 VA outpatient treatment record notes that the 
veteran needed a "duty status for work related to shoulders 
and wrists."  The assessment was bilateral tendonitis, right 
shoulder greater then left.  It was also noted that the 
veteran's painful shoulders suggested rotator cuff tendonitis 
precipitated by repititious movements at work.  

In March 1989, the veteran sought treatment for pain in the 
right anterior/lateral neck.  It was noted that October 1983 
X-ray studies of the cervical spine showed decreased lordotic 
curve, slight intervertebral foraminal spur at right C6-7 and 
possible impingement on right C5-6.  An April 1989 treatment 
record includes diagnoses of rule out compression C7-8 at 
thoracic outlet and rule out osteoarthritis of the cervical 
spine.

The veteran continued to seek treatment for recurrent 
bilateral shoulder pain and, on September 1, 1989, he 
underwent a rotator cuff repair, right shoulder, with 
acromioplasty and distal clavicle resection.  The 
hospitalization report reflects that the intraoperative and 
post operative courses were uncomplicated, sensory and motor 
were intact, and the incision was subcuticular and healing 
well with small amounts of serous drainage.

Treatment records dated in September 1990, show that the 
veteran complained of pain radiating from the neck down the 
shoulder to the arm as well as pain in the back radiating 
down the leg on the right.  The impression was neck and 
shoulder pain, etiology unclear, and back and leg pain.  The 
examiner did not think that the back and leg pain were 
related to the veteran's neck complaints.  Changes consistent 
with radiculopathy were not demonstrated and the examiner 
felt that the back and leg pain were most likely mechanical 
in nature.  Upon subsequent neurosurgical examination, it was 
noted that the veteran had undergone right rotator cuff 
surgery in September 1989 and had experienced persistent 
pain.  The veteran reported a two year history of neck and 
right arm pain and low back pain which had been getting 
progressively worse and causing discomfort in his right leg.  
The examiner noted that the veteran was neurologically 
intact.  

A September 1990 report of X-ray examination of the cervical 
spine noted wedge-like configurations of the C5 and 6 
vertebral bodies which may represent a normal variant.  The 
examiner further noted irregularity of the anterior superior 
end plate of C5 which may represent an ununited ossification 
center, old trauma could not be excluded.  A tiny osteophyte 
projected from the superior anterior end plate of C6 and 
there was an irregularity of the spinous process of T1 which 
could relate to a congenital variant or be related to old 
trauma.

Upon private orthopedic examination of the right shoulder in 
October 1990, it was noted that it had been nearly fourteen 
months since the surgery on the right and it seemed 
increasingly unlikely that the veteran will see any further 
improvement without surgical intervention on the right.  
Physical examination revealed probable detachment of the mid 
portion of the deltoid repair.  Thereafter, an arthroscopy 
and limited debridement of the right shoulder was performed 
and the veteran was noted to be doing very well.  Upon 
examination in November 1990, the physician commented that 
the veteran had "detachment of a significant portion of the 
deltoid following the rotator cuff repair at the VA hospital, 
and that is likely to cause him some permanent weakness and 
easy fatigability with the right shoulder in the future."  
In December 1990, the examiner stated that the veteran was 
unlikely to regain full strength and function of the right 
shoulder, if nothing else because of the partial failure of 
the deltoid repair related to the initial procedure.  

A January 1991 shoulder examination report notes good 
mobility of the scar over both shoulders and a painful arc in 
both upper extremities with abduction.

VA treatment records show that the veteran was admitted to 
the Detoxification Service on February 19, 1993, for alcohol 
dependence.  Examination of his upper extremities 
demonstrated decreased sensation to light touch and pin prick 
on the right upper extremity to the shoulder and limited 
range of shoulder motion, bilaterally.

The Medical Record Report further notes that, during the 
veteran's February 1993 period of admission to the 
Detoxification Service, he reported that he fell on some 
steps and complained of back pain with radiation down the 
right side.  The medical records associated with this period 
of treatment include a March 20, 1993, statement which notes 
the name of an individual who witnessed the veteran's fall on 
the stairs of the VA "detox" unit.  In July 1994, the RO 
received a statement from this individual confirming the 
veteran's account of the falling incident.  Radiographic 
study of the lumbosacral spine status post fall with pain 
right lower back and leg demonstrated that the vertebral 
bodies, disk spaces, pedicles, and transverse processes were 
intact.  Thereafter, the veteran continued to seek treatment 
for recurrent low back pain which radiated down the right 
lower extremity.  An April 1993 treatment report noted "old 
low back contusion."

In a March 1993 letter, a private physician who had examined 
the veteran and reviewed his medical history, stated that the 
veteran's "surgery on the right shoulder to say the least 
has not been completely successful and once the deltoid 
retracted it made his shoulder much weaker."  

In April 1993, the veteran requested service connection for 
right low back strain, with chronic pain occasionally 
radiating down the right leg.  He alleged that low back 
strain began during basic training in August 1975 as a result 
of injury sustained while telephone pole climbing.  

The veteran was hospitalized in May 1993 for diagnoses 
including local trauma to the right hip, questionable 
contusion, and chronic low back pain.  It was noted that the 
veteran's MRI was significant only for minimal congenital 
spinal stenosis, no foraminal compromise.  Lumbosacral spine 
X-ray was within normal limits.

In June 1993, the veteran claimed that his shoulder was 
injured as a result of a surgical procedure performed at a VA 
facility, thereby warranting compensation under the 
provisions of 38 U.S.C.A. § 1151.

The record shows that, in July 1993, the RO sent a letter to 
the veteran which informed him that the processing of his § 
1151 (formerly Section 351) claim was being delayed due to a 
recent decision by the United States Court of Veterans 
Appeals (Court).  Specifically, the case of Gardner v. 
Derwinski, 1 Vet. App. 584, which found that the requirement 
of fault contained in 38 C.F.R. § 3.358(c)(3), which 
implemented 38 U.S.C.A. § 1151, was not found in the statute, 
and was therefore unlawful.  The RO informed the appellant 
that this decision had been appealed to the United States 
Court of Appeals for the Federal Circuit.  Consequently, 
adjudication of all claims that might involve a potential 
denial of service connection under 38 C.F.R. § 3.358 were 
being suspended until the Federal Circuit Court ruled on the 
issue.

Upon consideration of the foregoing, by a November 12, 1993, 
rating action, entitlement to service connection for a back 
disorder was denied by the RO.  

Thereafter, on November 19, 1993, a physician certified that 
the veteran had a permanent walking disability due to nerve 
damage to the back and arms.  

In February 1994, the RO received an undated letter from the 
veteran which stated that he wished to appeal the November 
1993 denial of service connection for lower back discomfort 
and pain that runs down his right leg.  This letter also 
contained the following statement with regard to his February 
1993 inpatient treatment when he went out for a cigarette and 
fresh air:

At that time I was on Libbem to control my after 
affects of drinking and I was also on Ibuprofen 
800mg (milligrams) and Amitriptyline 100mg.  While 
going down the stairs in front of the Hospital near 
the smoking area, I slipped on the first stair.  I 
had hospital slippers on, there was some ice and 
snow on the stairs and I believe some salt.  While 
I slipped I tried to grab onto the railing to catch 
myself, but I still fell and twisting my back as I 
was still holding onto the railing and then on the 
stair.  I had hit my lower right side back on the 
railing and then on the stair.  I had chronic pain 
in my lower back which was running down my right 
leg.  

The veteran further claimed that his low back disability is 
attributable to back injuries sustained during military 
service or, in the alternative, to injury sustained during VA 
hospitalization.

In February 1994, the veteran submitted copies of letters 
from a physician at Massachusetts General Hospital Harvard 
Medical School dated in June 1993.  The physician noted that 
the veteran had undergone acromioplasty and rotator cuff 
repair in September 1989 and, postoperatively, continued to 
have problems with his right shoulder until February 1992, 
when he underwent right shoulder surgery which involved a 
rotational transfer of the deltoid to correct the area where 
it had retracted.  Thereafter, the veteran's right shoulder 
problems were noted to have improved.

Upon VA joints examination in March 1994, it was noted that 
the veteran wore a lumbar brace and used a cane in the right 
hand to steady his gait.  The veteran had a rather stiff 
posture, upright carriage, and limp gait favoring the right 
lower extremity.  The diagnoses included low back severe 
chronic strain with degenerative disk disease, lumbar, with a 
peripheral neuropathy of the right lower extremity involving 
the branches of the sciatic nerve.  Normal lumbosacral spine 
examination was demonstrated upon X-ray testing.

A May 1994 report of VA examination for peripheral nerves 
includes a diagnosis of history consistent with right 
sciatica, possible herniated lumbar disk.

The veteran was examined by a private physician in September 
1994.  The examiner noted the veteran's history of bilateral 
shoulder surgeries and a January 1993 slip and fall accident 
and concluded that the veteran was suffering from the 
residual effects of major surgery on both shoulder joints as 
well as a chronic lumbar strain.

A VA Discharge Summary, dated from September 28 to October 5, 
1994, shows that the veteran was admitted for lower back pain 
and the discharge diagnosis was lower back pain with mild 
sensory neuropathy of peroneal nerve left side.  An October 
1994 magnetic resonance imaging (MRI) scan of the lumbar 
spine revealed loss of height to the disc and mild 
paracentral and lateral disc bulging with a small focal right 
lateral disc herniation at L3-4, mild disc bulging with 
ridging as well as mild bilateral facet and ligament 
hypertrophic degenerative change which results in slight 
narrowing of the recesses bilaterally with mild narrowing on 
the central canal at L4-5, and mild disc bulging with ridging 
and mild facet hypertrophy at L5-S1.

A January 1995 decision of the Social Security Administration 
granting the veteran Social Security benefits notes his 
history of multiple bilateral shoulder surgery and the 1993 
slip and fall incident in which he injured his back.

In a statement received at the RO in April 1995, the veteran 
recalled his history of back injuries and complaints since 
service.  He also stated that, due to his February 1993 slip 
and fall at a VA facility, he experiences chronic low back 
pain and right leg numbness which prevents him from doing any 
type of labor.

Upon VA examination in June 1995, the diagnoses were status 
post muscle transfer, right shoulder, and status post tear, 
rotator cuff, right shoulder.  The examiner commented that 
there is residual weakness and limitation of motion secondary 
to the right shoulder surgery as substantiated by the 
objective evidence.

During his September 1995 personal hearing at the RO, the 
veteran recalled that he sustained a back injury as a result 
of his February 1993 slip and fall incident at a VA facility 
to which he had been admitted for detoxification.  1995 
Transcript (Tr.) at 3-13.  He also testified that, prior to 
his February 1993 injury, he had two back strains during 
service.  1995 Tr. at 13.  

VA outpatient treatment records, dated from October 1995 to 
July 1996, show that the veteran continued to seek treatment 
for low back and shoulder pain.  A November 1995 MRI scan of 
the lumbar spine demonstrated desiccation of the disc at L3-4 
with decreased height of the disc and a small focal right 
lateral disc herniation.  At L4-5 and L5-S1, there was mild 
disc bulging with ridging and mild facet ligamentous 
hypertrophy.  No compromise of the spinal canal was shown at 
L3-4 and L5-S1; however, mild narrowing of the lateral 
recesses and spinal canal was shown at L4-5.  A March 1996 X-
ray examination of the cervical spine revealed slight loss of 
height of the bodies of C4-6 and minimal encroachment upon 
the neuroforamen on the right at C6-7.  The impression was 
compression deformity of the bodies of C5-6, presumably 
secondary to previous injury.  An April 1996 MRI of the 
cervical spine revealed a mild herniated nucleus pulposus at 
C4-5 and C5-6 and evidence of degenerative joint disease.

In October 1996, the veteran was afforded a personal hearing 
at the RO.  He testified that he experienced additional right 
shoulder disability due to right rotator cuff surgery at a VA 
facility which necessitated subsequent surgeries.  
Specifically, the veteran reported that the deltoid muscle 
either became detached after surgery at the VA facility or 
was not sewed on during the surgery.  1996 Tr. at 9.

Upon VA examination of the veteran's spine in August 1997, 
the diagnoses were status post trauma, cervical spine; 
compression deformity, C5-7, with foramen encroachment; and 
paresthesias, left upper extremity.  X-ray testing 
demonstrated minor changes at C5-6.

Private medical reports show that the veteran was treated for 
chronic lumbar back, neck, and right shoulder pain from 
December 1996 to September 1997.  A March 1997 MRI of the 
right shoulder demonstrated findings suggestive of a small 
full thickness tear of the rotator cuff (supraspinatus 
tendon) of the right shoulder.  A May 1997 total body NM 
(magnetic resonance imaging (MRI)) scan revealed arthritic 
changes at the right facets of L5-S1.  MRI scans of the 
lumbar and cervical spine, performed in September 1997, 
revealed degenerated L3-4 disc with mild focal protrusion 
laterally at the L3-4 level and congenitally small bony 
spinal canal with focal protrusion of disc material at the 
right C4-5 level and centrally at the C5-6 level.

In December 1997, upon reviewing the veteran's October 1983 
cervical spine X-rays, a VA examiner noted that the lordotic 
curvature was virtually obliterated from the C1 to the C6 
level and that this is usually due to muscular spasm which 
has occurred for some reason.  There was no X-ray evidence of 
arthritis.  The examiner commented that the X-rays 
represented mainly a soft tissue muscle spasm type of 
pathology which can occur anywhere in the spinal column.

During his October 1998 personal hearing before a Member of 
the Board, the veteran's testimony was essentially the same 
as that which he had provided during his September 1995 and 
October 1996 personal hearings at the RO.  Additionally, he 
testified that he had been involved in an automobile accident 
during service, in 1978, and one of the injuries which was of 
immediate concern was with regard to his back complaints.  
1998 Tr. at 3.  He stated that, although he has not always 
sought treatment for his neck, he has experienced recurrent 
stiffness and pain in this area.  1998 Tr. at 4.  The veteran 
reported that he had not sustained any neck injuries 
subsequent to the inservice automobile accident.  1998 Tr. at 
6.  He testified that he has also experienced recurrent low 
back pain after the automobile accident and, although he did 
not seek medical treatment, he self-medicated with rest and 
alcohol.  1998 Tr. at 7.  The veteran reported that he did 
not sustain any low back injuries after the 1978 automobile 
accident until he slipped and fell at the VA hospital where 
he had been admitted for treatment for alcoholism in 1990.  
1998 Tr. at 9-10.  He stated that, at the time he slipped and 
fell in 1990, he was under the influence of alcohol and other 
prescribed medications which slowed his reflexes and 
prevented him from protecting himself from the fall.  1998 
Tr. at 17.  Thereafter, the veteran's wife recalled that he 
slipped and fell on the first or second day after his 
admission for inpatient treatment.  1998 Tr. at 24.

In October 1998, the veteran submitted two letters, dated in 
April and July 1998, from his treating physicians as well as 
a written statement waiving RO consideration of these 
letters, directly to the Board.  These letters noted the 
veteran's history of involvement in a motor vehicle accident 
in 1978 and the injuries and treatment he received as a 
result of this accident.  The April 1998 letter was from the 
veteran's physician at the Pain Management Center who stated 
that he had been working with the veteran for his chronic 
problems with head, neck, right shoulder, and low back pain 
as well as his lower extremity symptoms.  The physician noted 
that there is nothing to suggest that any of these problems 
existed prior to the injuries sustained as a result of the 
automobile accident and commented that being "the impact 
such as the patient sustained where he was thrown through the 
windshield for a long distance could certainly have 
accelerated a degenerative process or caused soft tissue 
trauma and disk extrusion."  The physician further stated 
that "it is possible for his accident to have set up a 
process which made it more likely for him to have chronic 
mechanical and structural pain from traumatic earlier 
injury."

Similarly, the July 1998 letter from an orthopedic surgeon 
who had been treating the veteran for five years including 
the following statement:

It has come to my attention that 20 years ago, [the 
veteran] was involved in a rather severe automobile 
accident that is very likely the direct cause of 
his current back condition.  He was an unrestrained 
passenger in the back seat of a car that went off 
an embankment landing 60 feet beyond the road.  He 
was thrown against the front seat, breaking it and 
flew out of the front windshield.  Finally, the 
lower half of his body was then trapped under the 
car.  It is my medical opinion, that the amount of 
trauma described above (both the whiplash as well 
as the direct blows) is the direct cause of his 
spinal deterioration.  

Although the deterioration begins immediately after 
the trauma, symptoms do not usually appear for 
several years or decades.  The trauma of this 
accident has most likely caused a weakness of the 
ligaments of the spine and bruising of the joint 
cartilage.  Neither of these injuries would cause 
severe pain immediately, but would cause the 
development of symptoms several years later due to 
the slow deterioration of his joints.  Immediately 
after the accident, [the veteran] may have had 
fairly mild symptoms, which gradually became more 
severe and chronic over time.  It is clear that 
since he had no previous condition prior to his car 
accident, that this automobile accident is the 
primary cause of his spinal pain.

Service Connection

Pertinent Law and Regulations:  

The Board finds that the veteran's claims of entitlement to 
service connection for a low back and cervical spine disorder 
are plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available relevant 
evidence has been obtained regarding the veteran's claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage v. Gober, 10 Vet. App. 489, 497 
(1997); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A 
layperson is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Board must decide whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis:  

The veteran was placed on physical profile during service for 
right lower back strain.  Thereafter, in January 1978, he was 
involved in a motor vehicle accident and complained of right 
pelvic and back pain.  His hospitalization records in 
connection with the automobile accident include diagnoses of 
contusion of the right flank and right upper quadrant.  

The veteran has testified that he has experienced chronic 
neck and back pain since his inservice automobile accident 
and has self medicated with rest and alcohol after his 
separation from service.  This contention is supported by 
post-service medical evidence which notes complaints of neck 
and back pain in January 1984, one year and two months after 
discharge from service, and March 1989 as well as September 
1990, which show that the veteran complained of a two year 
history of back pain.  Moreover, post service treatment 
reports note old trauma with respect to the veteran's low 
back and cervical spine complaints.

Additionally, the April and July 1998 letters from the 
veteran's treating physicians noted his history of 
involvement in an automobile accident during service and the 
resulting injuries and treatment.  The opinion of these 
physicians is essentially that the physical trauma sustained 
by the veteran as a result of this accident is the direct 
cause of his current spinal pain.  However, there is no 
evidence to suggest that these physicians reviewed the 
veteran's service medical records, including the reports of 
treatment for the injuries sustained as a result of the 
automobile accident, or any other relevant documents in 
forming their opinions.  In this regard, the Board notes that 
Court has repeatedly cautioned that doctors' opinions which 
are based simply upon the uncritical acceptance of claimants' 
recitations as to symptoms and/or history, without 
independent review of pertinent records, are inherently 
suspect.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) ("[such] diagnoses can be no 
better than the facts alleged by appellant").  Accordingly, 
the opinions contained in the April and July 1998 letters 
from the veteran's treating physicians have diminished 
probative value.

Nevertheless, in Alemany v. Brown, 9 Vet. App. 518 (1996), 
the Court noted that in light of the benefit of the doubt 
provisions of 38 U.S.C. § 5107(b), an accurate determination 
of etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious 
etiology."  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  Thus, to deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  

The evidence shows that the veteran injured his back and neck 
in service, that he sought treatment for back and neck pain 
in service, that there was an inservice diagnosis of 
contusion of the right flank and right upper quadrant, that 
he asserts that he continued to have low back and neck 
symptoms from the time of the initial inservice treatment to 
the present, and that, on subsequent treatment records, 
including treatment received approximately one year and two 
months after separation, neck and back discomfort due to old 
injury is noted.  Therefore, as there is inservice diagnoses 
and complaints of back and neck impairment and the post-
service medical evidence demonstrates back and neck 
pathology, and as the veteran is competent to testify 
regarding continued symptomatology, the Board finds that, 
with resolution of doubt in the veteran's favor, the 
preponderance of the evidence supports the grant of service 
connection for a cervical spine and low back disorder 
disorder.  See 38 C.F.R. § 3.303(b); Savage.



Entitlement to Benefits Under 38 U.S.C. § 1151

Pertinent Law and Regulations:  

As amended, 38 C.F.R. § 3.358(a) provides that compensation 
is payable, under 38 U.S.C.A. § 1151 as if service-connected, 
where there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

Under 38 C.F.R. § 3.358(b) in determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.

(ii)  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or 
injury will be the condition which 
the specific medical or surgical 
treatment was designed to relieve.

(2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.

Under 38 C.F.R. § 3.358(c) in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated the negligence provision in 38 
C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151 (formerly § 351), on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
Subsequently, the Court's Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and, thereafter, appealed to the United States 
Supreme Court (Supreme Court).  On December 12, 1994, the 
Supreme Court issued its decision in Gardner, affirming the 
decisions of the Court of Veterans Appeals and the Court of 
Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).

Since the Gardner decision, determinations of disability 
under § 1151 have involved a two-step process.  First the 
veteran had to show additional disability.  Second, the 
veteran had to show causation, i.e., that the additional 
disability was the result of VA treatment.  

More recently, Congress sought to reimpose a component of 
fault to the causation element of § 1151 by passage of the 
1997 VA/HUD Appropriations Act, section 422(a) of Pub.L. No. 
104-204, 110 Stat. 2926 (1997).  Added to the requirement of 
an increased disability was the requirement that "the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of [VA] in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable . 
. ."  38 U.S.C.A. § 1151(a)(1) (West 1991 & Supp. 1997).  
Congress specifically limited application of the revised 
provisions of § 1151 to those claims filed on or after 
October 1, 1997.  Accordingly, this is not applicable to this 
claim.

Analysis:  

Right Shoulder:  The Board finds that the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of right shoulder surgery at a 
VA facility in September 1989 is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

The veteran is shown to have persistent right shoulder 
complaints subsequent to his rotator cuff repair, right 
shoulder, with acromioplasty and distal clavicle resection at 
a VA facility in September 1989.  Upon examination in 
November 1990, the veteran's physician noted that the veteran 
had "detachment of a significant portion of the deltoid 
following the rotator cuff repair at the VA hospital, and 
that is likely to cause him some permanent weakness and easy 
fatigability with the right shoulder in the future."  
Similarly, in March 1993, a private physician who had 
examined the veteran and reviewed his medical history 
commented that the veteran's "surgery on the right shoulder 
to say the least has not been completely successful and once 
the deltoid retracted it made his shoulder much weaker."  
Significantly, upon VA examination in June 1995, the examiner 
commented that there is residual weakness and limitation of 
motion secondary to the right shoulder surgery as 
substantiated by the objective evidence.

Upon consideration of the foregoing medical evidence, the 
Board finds that the veteran has additional disability as a 
result of rotator cuff repair, right shoulder, with 
acromioplasty and distal clavicle resection at a VA facility 
in September 1989 which is manifested by persistent pain, 
weakness, and limitation of motion.  Accordingly, a grant of 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of right shoulder surgery at a 
VA facility in September 1989 is in order.

Low Back:  Initially, the Board notes that a determination as 
to whether the veteran has submitted a well-grounded claim 
need not be addressed.  The concept of a well-grounded claim 
applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, as there is no 
dispute as to the evidence, but only to the law and its 
meaning, the concept of well groundedness is not found to be 
applicable.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran was admitted to the VA Detoxification Service for 
treatment of alcohol dependence on February 19, 1993, and 
discharged on March 22, 1993.  It is noted in the Medical 
Record Report upon discharge that his diagnoses were alcohol 
dependence, dysthymia, alcohol withdrawal, and bilateral 
subacromial impingement syndrome.

The veteran has stated that, during his hospitalization at 
the Detoxification Service, he received permission to go 
outside to smoke a cigarette and get fresh air at which time 
he slipped and fell, thereby injuring his back.  At his 
October 1998 personal hearing before the undersigned, the 
veteran testified that, at the time he slipped and fell, he 
was under the influence of alcohol and other prescribed 
medications which slowed his reflexes and prevented him from 
protecting himself from the fall.  His wife subsequently 
recalled that he slipped and fell on the first or second day 
after his admission for inpatient treatment.  The veteran 
does not contend that the going outside to smoke a cigarette 
and get fresh air was part of his medical treatment, nor does 
he assert that the activity was planned or supervised by VA 
hospital staff.  The veteran appears to argue, in essence, 
that, since he was given permission to engage in this 
activity by VA medical personnel during VA hospitalization 
and because he was on the hospital grounds, his going outside 
to smoke a cigarette and get fresh air is compensable under 
38 U.S.C.A. § 1151 as "within the process of receiving 
medical care."

However, the decisions of the Court make it clear that the 
fact that a veteran is present at a VA medical facility does 
not necessarily entitle the veteran to compensation under 38 
U.S.C. § 1151 for injuries sustained on VA premises.  In this 
regard, the Court has held that additional disability 
resulting when a veteran was struck by a motorized wheelchair 
while waiting for examination at a VA medical center was 
"coincidental" to treatment, and upheld the Board's denial 
of benefits under 38 U.S.C. § 1151.  The Court held that 38 
U.S.C. § 1151 "does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
the result of actions by the claimant."  Sweitzer v. Brown, 
5 Vet. App. 503, 505 (1993).

The veteran's own testimony reflects that he was not actually 
receiving treatment or participating in a required or 
recommended treatment activity at the time of the injury in 
February 1993.  The Board finds that the fact that the 
veteran had permission to go outside to smoke a cigarette and 
get fresh air during VA hospitalization or that he was on 
hospital grounds, is not sufficient to make his act of going 
outside to smoke a cigarette and get fresh air or any 
incident thereof a required or recommended treatment activity 
so as to define that activity as "within the process of 
receiving medical care."  The Board finds that the holding 
in Sweitzer applies to the veteran's case.  The statutory 
language which requires that a disability, to be compensable 
under 38 U.S.C.A. § 1151, be suffered "as the result of" VA 
treatment, does not encompass all injuries sustained by 
veterans under VA treatment solely by virtue of the fact that 
they are on VA property.

As the law and not the evidence is dispositive in this 
appeal, the doctrine of reasonable doubt is not for 
application, and the claim is denied, or the appeal to the 
Board terminated because of lack of entitlement under the 
law.  Sabonis v. Brown, 
6 Vet. App. at 430.  Accordingly, the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
low back disability is denied for lack of legal merit



ORDER

Entitlement to service connection for a cervical spine 
disorder is granted.

Entitlement to service connection for a low back disorder is 
granted. 

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of residuals of right 
shoulder surgery at a VA facility in September 1989 are 
granted.

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of a low back injury, 
sustained during hospitalization at a VA facility in February 
1993, are denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

